        Case 4:21-cv-05075-SMJ        ECF No. 1     filed 05/07/21      PageID.1 Page 1 of 32




 1   CHAD W. DUNN*                                                       MOLLY P. MATTER
     SONNI WAKNIN*                                                       Amend Law, LLC
 2   ALANA FRIEDMAN*                                                     PO Box 13203
     UCLA Voting Rights Project                                          Burton, WA 98013
 3   3250 Public Affairs Building                                        Telephone: 206-280-8724
     Los Angeles, CA 90065
 4
     Telephone: 310-400-6019
 5
     LUIS ROBERTO VERA, JR.*
 6   lrvlaw@sbcglobal.net
     Law Offices of Luis Roberto Vera, Jr.
 7   1325 Riverview Towers
 8   111 Soledad St Ste 1325
     San Antonio, TX 78205-2260
 9   Telephone: 210-225−3300

10   Attorney for Plaintiffs
     * Pro Hac Vice Motion Forthcoming
11

12                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
13
       MARISSA REYES, LEAGUE OF                         Case No.: 4:21-cv-05075
14     UNITED LATIN AMERICAN CITIZENS,
       LATINO COMMUNITY FUND
15
                     Plaintiffs,                        COMPLAINT FOR
16                                                      DECLARATORY AND
              v.                                        INJUNCTIVE RELIEF
17

18     BRENDA CHILTON, in her official
       capacity as Benton County Auditor and            Judge:
19     Canvassing Review Board member, ANDY
       MILLER, in his official capacity as Benton       Date Action filed:
20     County Canvassing Review Board member,           Date set for trial:
       XAN AUGEROT, in his official capacity as
21     Benton County Canvassing Review Board
22     member, CHARLES ROSS, in his official
       capacity as Yakima County Auditor and
23     Canvassing Review Board Member,
       JOSEPH BRUSIC, in his official capacity
24     as Yakima County Canvassing Review
       Board member, RON ANDERSON in his
25     official capacity as Yakima County
26     Canvassing Review Board member, SKIP


     COMPLAINT FOR DECLARATORY
                                                                         AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                    P.O. Box 13203
                                                                 Burton, Washington 98013 ~ (206) 280-8724
           Case 4:21-cv-05075-SMJ            ECF No. 1        filed 05/07/21        PageID.2 Page 2 of 32




 1        MOORE, in his official capacity as Chelan
          County Auditor and Canvassing Review
 2        Board member, DOUGLAS SHAE, in his
          official capacity as Chelan County
 3        Canvassing Review Board member, BOB
          BUGERT in his official capacity as Chelan
 4
          County Canvassing Review Board member
 5

 6                       Defendants.
 7

 8
                                              I.      INTRODUCTION
 9
     1.       Plaintiffs the League of United Latin American Citizens (LULAC), the Latino
10
              Community Fund of Washington, and individual voter Marissa Reyes bring this action
11
              for immediate injunctive and declaratory relief against Yakima County Auditor, Charles
12

13            Ross; Yakima County Prosecutor Joseph Brusic; Yakima County Chair of the Board of

14            County Commissioners, Ron Anderson; Benton County Auditor, Brenda Chilton; Benton
15            County Prosecutor, Andy Miller; Benton County Chair of the Board of County
16
              Commissioners, Xan Augerot; Chelan County Auditor, Skip Moore; Chelan County
17
              Prosecutor, Douglas Shae; Chelan County Chair of Board of County Commissioners,
18
              Bob Bugert (collectively, “Defendants”), because the practices and impacts of the County
19

20            Defendants’ verification of mail ballots discriminates against Latino voters and other

21            racial minorities.

22   2.       In the primary, general, and special elections of 2020, over 4,500 Latino 1 voters were
23            denied their right to vote.
24

25
     1
      This Complaint uses the terms “Hispanic” and “Latino” interchangeably to refer to individuals who identify as
26   Latino/a and/or Hispanic.

     COMPLAINT FOR DECLARATORY
                                                                                     AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                                P.O. Box 13203
                                                                             Burton, Washington 98013 ~ (206) 280-8724
           Case 4:21-cv-05075-SMJ        ECF No. 1      filed 05/07/21      PageID.3 Page 3 of 32




 1   3.      Thousands of Latino voters have been, and continue to be, denied their fundamental right

 2           to vote due to the discriminatory application and effect of the State’s ballot signature
 3           matching provisions and processes.
 4
     4.      In the 2020 general election, mismatched signatures accounted for 74% of all rejected
 5
             ballots.
 6
     5.      Ballots with Spanish surnames are significantly more likely overall to be rejected because
 7

 8           of a signature mismatch.

 9   6.      In the 2020 general election, Latino voters were on average 3 times more likely than

10           Anglo voters to have their ballot rejected for the sole reason of a perceived mismatched
11           signature.
12
     7.      In the counties with the highest percentage of Latino voters, the difference is more
13
             pronounced. The greater the potential political representation of the Latino community
14
             the more disparate treatment voters faced.
15

16   8.      In the 2020 general election, Latino voters in Benton County were 3 times more likely to

17           have their ballots rejected for a perceived signature mismatch.

18   9.      In the 2020 general election, Latino voters in Yakima County were 3.9 times more likely
19
             than Anglo voters to have their ballots rejected for a perceived signature mismatch.
20
     10.     In the 2020 general election, Latino voters in Chelan County were 3.2 times more likely
21
             than Anglo voters to have their ballots rejected for a perceived signature mismatch.
22
     11.     In the years where turnout has increased, the difference between Latino and Anglo ballots
23

24           being rejected was materially more pronounced.

25   12.     Statewide, Latino voter turn-out tripled in 2020 compared to 2019. The rate of rejection
26           due to a mismatch signature doubled in the same time period.

     COMPLAINT FOR DECLARATORY
                                                                             AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                        P.O. Box 13203
                                                                     Burton, Washington 98013 ~ (206) 280-8724
           Case 4:21-cv-05075-SMJ         ECF No. 1      filed 05/07/21     PageID.4 Page 4 of 32




 1   13.     Latino voters are less likely to vote after having their ballots rejected for a perceived

 2           mismatched signature. Latino voters whose ballots were rejected due to a signature
 3           mismatch in 2019 were 3 times more likely to not vote in 2020 compared to other Latino
 4
             voters who did not have their ballots rejected.
 5
     14.     Since 2013, the State of Washington’s elections have been conducted almost entirely
 6
             through the mail.
 7

 8   15.     Under this system, state law requires that each active registered voter of the state,

 9           overseas voter, and service voter automatically be issued a mail ballot for each general

10           election, special election, or primary. Wash. Rev. Code Ann. § 29A.40.010.
11   16.     While there are some in-person opportunities, to provide access for those with
12
             disabilities, nearly all voters vote via a mail ballot. In 2019, 99.8% of all voters voted by
13
             mail. In 2020, 99.3% of all voters voted by mail. See Kim Wyman, Office of the
14
             Secretary of State Elections Division, 2020 Annual Report of WA State Elections
15

16           (January 2021),

17           https://www.sos.wa.gov/_assets/elections/research/2020%20annual%20elections%20repo

18           rt.pdf.
19
     17.     In order for a ballot to be counted under Wash. Rev. Code Ann. § 29A.40.110, a voter
20
             must affix their signature to the outer return envelope on the mail ballot that has a
21
             declaration printed on it.
22
     18.     Then, under the requirements described herein by the Legislature and Secretary of State,
23

24           local election officers undertake a signature matching process to verify each ballot.

25   19.     A county’s respective canvassing board or its designated representatives examine the
26           signature on the ballot envelope declaration in order to verify that the voter’s signature on

     COMPLAINT FOR DECLARATORY
                                                                             AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                        P.O. Box 13203
                                                                     Burton, Washington 98013 ~ (206) 280-8724
           Case 4:21-cv-05075-SMJ         ECF No. 1       filed 05/07/21       PageID.5 Page 5 of 32




 1           the ballot envelope declaration matches the signature on file in the county’s voter

 2           registration record.
 3   20.     If a reviewer determines that the signatures do not match (“signature mismatch”), the
 4
             ballot is flagged and not counted until a voter corrects or cures the ballot.
 5
     21.     A signature on a petition sheet (the outer envelope of the ballot) must be matched to the
 6
             signature on file in the voter registration records. The following characteristics must be
 7

 8           used to evaluate signatures to determine whether they are by the same writer: (1) The

 9           signature is handwritten; (2) Agreement in style and general appearance, including basic

10           construction, skill, alignment, fluency, and a general uniformity and consistency between
11           signatures; (3) Agreement in the proportions of individual letters, height to width, and
12
             heights of the upper to lower case letters; (4) Irregular spacing, slants, or sizes of letters
13
             that are duplicated in both signatures; (5) After considering the general traits, agreement
14
             of the most distinctive, unusual traits of the signatures. A single distinctive trait is
15

16           insufficient to conclude that the signatures are by the same writer. There must be a

17           combination or cluster of shared characteristics. Likewise, there must be a cluster of

18           differences to conclude that the signatures are by different writers. Wash. Admin. Code §
19
             434-379-020.
20
     22.     A variation between the signature of the voter on the ballot declaration and the signature
21
             of that voter in the registration files due to the substitution of initials or the use of
22
             common nicknames is permitted so long as the surname and handwriting are clearly the
23

24           same. Wash. Rev. Code Ann. § 29A.40.110(3).

25   23.     If the signature on the ballot declaration does not match the signature on the registration
26           record because the voter signed with a middle name, nickname, or initials, the ballot may

     COMPLAINT FOR DECLARATORY
                                                                                AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                           P.O. Box 13203
                                                                        Burton, Washington 98013 ~ (206) 280-8724
           Case 4:21-cv-05075-SMJ        ECF No. 1      filed 05/07/21      PageID.6 Page 6 of 32




 1           be counted as long as the last name and handwriting are clearly the same. Wash. Admin.

 2           Code § 434-261-050.
 3   24.     There are no standards employed by the Defendants whatsoever to guide individual
 4
             county level reviewers in determining what characteristics to look for when determining
 5
             when “handwriting is clearly the same.”
 6
     25.     Respecting the policy choice of the State, the signature match process employed by
 7

 8           Defendants to confirm mail ballots is racially discriminatory in its implementation and

 9           effect.

10   26.     Signature match reviewers are lay persons drawn from the community without specialty
11           training in signature analysis.
12
     27.     The Defendants’ implementation of signature matching to verify ballots has resulted in
13
             Latino voters in Washington having their ballots rejected at substantially higher rates than
14
             their non-Latino counterparts across the state of Washington.
15

16   28.     The Fourteenth and Fifteenth Amendments of the United States Constitution guarantee

17           the fundamental right to vote and prohibit the denial or abridgment of this right due to

18           race. Section 2 of the Fifteenth Amendment authorized Congress to pass the Voting
19
             Rights Act, 52 U.S.C. § 10301. Rejecting ballots because of the race of the voter
20
             constitutes a denial of the right to vote, in violation of the Fourteenth and Fifteenth
21
             Amendment. Rejecting ballots because of the race of the voter constitutes abridgement
22
             of the right to vote on account of race and language minority status, in violation of
23

24           Section 2 of the federal Voting Rights Act.

25

26

     COMPLAINT FOR DECLARATORY
                                                                             AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                        P.O. Box 13203
                                                                     Burton, Washington 98013 ~ (206) 280-8724
           Case 4:21-cv-05075-SMJ        ECF No. 1      filed 05/07/21      PageID.7 Page 7 of 32




 1                                 II.    JURISDICTION AND VENUE

 2   29.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1343.
 3   30.     This Court has personal jurisdiction over Defendants, who are elected or appointed
 4
             officials for the State of Washington or Washington Counties and are sued only in their
 5
             official capacities as officials of the State of Washington and are residents of the State of
 6
             Washington. The violations complained of concern their conduct in such capacity.
 7

 8   31.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial part

 9           of the events or omissions giving rise to Plaintiffs’ claims occurred and will occur in this

10           judicial district.
11   32.     This Court has authority to issue declaratory and injunctive relief pursuant to 28 U.S.C.
12
             §§ 2201 and 2202.
13
                                              III.    PARTIES
14
     33.     Plaintiff Marissa Reyes is over the age of 18, registered to vote, and is Latino.
15

16   34.      Ms. Reyes resides in Benton County.

17   35.     In 2020, Ms. Marissa Reyes voted in the primary election and signed her ballot envelope

18           declaration.
19
     36.     Plaintiff Marissa Reyes had her ballot rejected in the 2020 primary election and was not
20
             able to cure her ballot.
21
     37.     Ms. Reyes received a letter in the mail from Benton County Elections Office. She was
22
             unable to cure her signature.
23

24   38.     Plaintiff League of United Latin American Citizens (“LULAC”) is the oldest and largest

25           national Latino civil rights organization in the United States. LULAC is a non-profit
26           membership organization with a presence in most of the fifty states, including

     COMPLAINT FOR DECLARATORY
                                                                             AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                        P.O. Box 13203
                                                                     Burton, Washington 98013 ~ (206) 280-8724
           Case 4:21-cv-05075-SMJ        ECF No. 1      filed 05/07/21      PageID.8 Page 8 of 32




 1           Washington. It was founded with the mission of protecting the civil rights of Latinos,

 2           including voting rights.
 3   39.     LULAC participates in civic engagement activities, such as voter registration, voter
 4
             education, and voter turnout efforts throughout the United States.
 5
     40.     LULAC’s mission to educate voters, includes expending resources to ensure that LULAC
 6
             membership and Latinos are able to have their ballots counted.
 7

 8   41.     LULAC has to expend more resources to educate voters due to their membership being at

 9           higher risk of being disenfranchised due to disproportionate rate of ballot rejection.

10   42.     LULAC has been recognized and accepted as an organizational plaintiff protecting
11           Latino rights in federal courts across the country, including the United States Supreme
12
             Court.
13
     43.     Plaintiff Latino Community Fund of Washington is a statewide organization that invests
14
             in community based non-profit organizations that serve to educate, increase civic
15

16           participation, improve health outcomes, and improve economic, social and technological

17           development for all Washingtonians.

18   44.     Latino Community Fund (LCF) of Washington participates in civic engagement
19
             activities, such as voter registration, voter education, and voter turnout efforts statewide
20
             but specifically in Yakima County, Benton County, and Chelan County. LCF of
21
             Washington’s mission to educate voters includes expending resources to educate Latino
22
             on how to cure their ballots and ensure their ballots count.
23

24   45.     LCF of Washington has to expend more resources in Yakima County, Benton County and

25           Chelan County to educate voters due to the higher risk of Latino voters being
26           disenfranchised due to the disproportionate rate of ballot rejection.

     COMPLAINT FOR DECLARATORY
                                                                             AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                        P.O. Box 13203
                                                                     Burton, Washington 98013 ~ (206) 280-8724
           Case 4:21-cv-05075-SMJ        ECF No. 1         filed 05/07/21    PageID.9 Page 9 of 32




 1   46.     LCF of Washington funds organizations across the state that engage in voter outreach and

 2           voter education by registering voters who are eligible to, have voted, and plan to vote in
 3           Washington through the mail voting system.
 4
     47.     LCF of Washington engages in voter education and voter empowerment activities,
 5
             including educating voters on how to properly vote in Washington.
 6
     48.     LCF of Washington also leads legislative advocacy with community leaders regarding
 7

 8           the impact of legislation on the Latino community.

 9   49.     Defendants Brenda Chilton, Andy Miller and Xan Augerot are current members of the

10           Benton Board of Canvassers for Benton County. They have authority to determine
11           whether a signature matches the signature on file for a given voter during the ballot
12
             processing stage. The members of the Board of Canvassers for Benton County are each
13
             being sued in their official capacity only.
14
     50.     Defendants Charles Ross, Joseph Brusic and Ron Anderson are current members of the
15

16           Yakima Board of Canvassers for Yakima County. They have authority to determine

17           whether a signature matches the signature on file for a given voter during the ballot

18           processing stage. The members of the Board of Canvassers for Yakima County are each
19
             being sued in their official capacity only.
20
     51.     Defendants Skip Moore, Douglas Shae and Bob Bugert are current members of Chelan
21
             County Board of Canvassers. They have authority to determine whether a signature
22
             matches the signature on file for a given voter during the ballot processing stage. The
23

24           members of the Board of Canvassers for Chelan County are each being sued in their

25           official capacity only.
26

     COMPLAINT FOR DECLARATORY
                                                                              AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                         P.O. Box 13203
                                                                      Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ           ECF No. 1     filed 05/07/21     PageID.10 Page 10 of 32




 1

 2                                IV.     FACTUAL ALLEGATIONS

 3                              Mail Voting in the State of Washington

 4
     52.   In 2005, the State of Washington passed multiple election reforms, chief among them
 5
           was that counties were given the option of conducting elections entirely by mail. This
 6
           reform resulted in over two-thirds of counties in Washington utilizing the mail ballot-
 7

 8         only election voting scheme.

 9   53.   In 2011, Senate Bill 5142 was signed into law, replacing the existing election
10         infrastructure and mandating that all counties in the State of Washington conduct their
11
           elections by mail.
12
     54.   Since 2013, Washington voters vote almost entirely by mail through this system.
13
     55.   The mail voting system in Washington is governed by Chapter 29A.40 of the Washington
14

15         Code.

16   56.   Under Washington’s mail voting system, “each active registered voter of the state,

17         overseas voter, and service voter shall automatically be issued a mail ballot for each
18
           general election, special election, or primary.” Wash. Rev. Code Ann. § 29A.40.010.
19
     57.   After a voter has received her ballot, that voter must properly mark up her ballot, if she
20
           chooses to vote. After marking the ballot, the voter is required to place the ballot into a
21
           security envelope, which conceals the voted ballot. Wash. Rev. Code Ann. § 29A.40.091.
22

23   58.   In order to properly cast a mail ballot, a voter is required to sign the declaration that is

24         printed on the outer return envelope on the mail ballot, which is sent out by the respective

25         county auditor along with the voter’s ballot.
26

     COMPLAINT FOR DECLARATORY
                                                                            AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                       P.O. Box 13203
                                                                    Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ         ECF No. 1       filed 05/07/21     PageID.11 Page 11 of 32




 1   59.   Under Wash. Rev. Code Ann. § 29A.40.091(2),

 2
                   The voter must swear under penalty of perjury that he or she meets the
 3
                   qualifications to vote and has not voted in any other jurisdiction at this election.
 4                 The declaration must clearly inform the voter that it is illegal to vote if he or she
 5                 is not a United States citizen; it is illegal to vote if he or she has been convicted of
 6                 a felony and has not had his or her voting rights restored; and it is illegal to cast a
 7                 ballot or sign a ballot declaration on behalf of another voter. The ballot materials
 8                 must provide space for the voter to sign the declaration, indicate the date on

 9                 which the ballot was voted, and include a telephone number.

10
     60.   Once a voter signs the declaration, the voter must return her ballot to the county auditor
11
           no later than 8:00pm on the day of the election or mail the ballot with a postmark no later
12

13         than the day of the election. Wash. Rev. Code Ann. § 29A.40.091(4).

14   61.   Once a voter’s ballot has been received, election officers may begin opening and

15         processing the return envelopes for any primary or elections upon receipt. Wash. Rev.
16
           Code Ann. § 29A.40.110(1). Before the processing of a ballot, “the canvassing board, or
17
           its designated representatives, shall examine the postmark on the return envelope and
18
           signature on the declaration before processing the ballot.” Wash. Rev. Code Ann. §
19
           29A.40.110(3).
20

21   62.   The canvassing board and designated representatives assign staff to verify that the voter’s

22         signature on the ballot envelope declaration is the same as the signature in the voter
23         registration files of the County. Id.
24
     63.   The Washington State Voter Registration Form publicly available does not inform voters
25
           that their signature will later be used to verify their mail ballots. See WASHINGTON
26

     COMPLAINT FOR DECLARATORY
                                                                            AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                       P.O. Box 13203
                                                                    Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ          ECF No. 1       filed 05/07/21      PageID.12 Page 12 of 32




 1         SECRETARY OF STATE,

 2         https://www.sos.wa.gov/_assets/elections/abvr/forms/english/vrf_english_web_a5.pdf.
 3   64.   There is no indication that county officials inform voters that the signature on their voter
 4
           registration will be later matched to their ballots.
 5
     65.   When voters register to vote through the Washington Department of Licensing, voters
 6
           affix their voter registration signatures on an electronic signature pad. There is no
 7

 8         indication that the Washington Department of Licensing staff informs each voter that the

 9         electronic signature used for their driver’s license will be later matched to their ballots.

10   66.   Staff assigned to verify signatures are required to receive training on statewide standards
11         for signature verification. Wash. Rev. Code Ann. § 29A.40.110(3).
12
     67.   Signature verification training is not mandated for the canvassing review board.
13
     68.   Instead, “The secretary of state shall prepare a training program for county canvassing
14
           board members. The training shall be made available upon request.” Wash. Admin. Code
15

16         § 434-260-320.

17   69.   A variation between the signature of the voter on the ballot declaration and the signature

18         of that voter in the registration files due to the substitution of initials or the use of
19
           common nicknames is permitted so long as the surname and handwriting are clearly the
20
           same. Wash. Rev. Code Ann. § 29A.40.110(3).
21
     70.   If the signature on the ballot declaration does not match the signature on the registration
22
           record because the voter signed with a middle name, nickname, or initials, the ballot may
23

24         be counted as long as the last name and handwriting are clearly the same. Wash. Admin.

25         Code § 434-261-050.
26

     COMPLAINT FOR DECLARATORY
                                                                              AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                         P.O. Box 13203
                                                                      Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ         ECF No. 1      filed 05/07/21     PageID.13 Page 13 of 32




 1   71.   If the canvassing board or designated representative perceives a discrepancy between the

 2         signature on file and the signature on the ballot, “the county auditor shall notify the voter
 3         by first class mail of the correct procedures for curing the signature.” Wash. Admin.
 4
           Code § 434-261-050. This also applies to cases in which the voter neglects to sign a
 5
           ballot envelope declaration or signs with a mark and fails to have two witnesses attest to
 6
           the signature.
 7

 8   72.   If the signature on the declaration does not match the signature on the voter registration

 9         record, the voter must either: (a) Appear in person and sign a new registration form no

10         later than the day before certification of the primary or election. The updated signature
11         provided on the registration form becomes the signature in the voter registration record
12
           for the current election and future elections; or (b) Sign a signature update form that
13
           includes both the ballot declaration required by WAC 434-230-015 and the voter
14
           registration oath required by RCW 29A. 08.230 and return it to the county auditor no
15

16         later than the day before certification of the primary, special or general election. The

17         signature provided on the signature update form becomes the signature in the voter

18         registration record for the current election and future elections. Wash. Admin Code 434-
19
           261-050(3).
20
     73.   If the ballot is received during the last three business days before the final meeting of a
21
           county’s canvassing board or the voter has already been notified of the discrepancy and
22
           has not responded by the last three days before the final canvassing review board
23

24         meeting, the county auditor is required to notify the voter by telephone. Wash. Admin

25         Code 434-261-050(1).
26   74.   If a voter does not cure or correct their signature mismatch, their vote will not be counted.

     COMPLAINT FOR DECLARATORY
                                                                           AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                      P.O. Box 13203
                                                                   Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ          ECF No. 1     filed 05/07/21     PageID.14 Page 14 of 32




 1   75.   Regardless of a curing period or provision, voters may still have their vote denied due to

 2         a signature mismatch or mis-verification even after a voter attempts to cure their ballot by
 3         either appearing in-person at the county elections office or by mailing in the required
 4
           forms.
 5
                                 Discrimination in Signature Verification
 6

 7   76.   Defendants’ system of reliance on signature verification, implemented by untrained or

 8         somewhat trained persons, is a flawed means of determining whether a mail ballot was
 9
           fraudulently cast by a voter.
10
     77.   Generally, no two signatures, even by the same signer, are the same.
11
     78.   Moreover, the signature on file that officials are comparing to the signed affidavit may be
12
           years if not decades old.
13

14   79.   A signature by a voter can vary due to intentional or unintentional factors. See Tomislav

15         Fotake, et al., Handwritten signature identification using basic concepts of graph theory,
16         WSEAS TRANSACTIONS ON SIGNAL PROCESSING 117,117 (2011).
17
     80.   Signature matching processes are particularly burdensome and harmful for racial and
18
           ethnic minority voters.
19
     81.   A report by Dr. Daniel Smith, studying ballot rejections in Florida, found that in multiple
20

21         elections, ballots cast by Black registered voters in Florida were twice as likely to be

22         rejected as those cast by older white voters. See Daniel A. Smith, Vote-by-Mail Ballots

23         Cast In Florida, American Civil Liberties Union of Florida (Sep. 19, 2018),
24         http://www/aclufl.org/sites/default/files/aclu_-vote_by_mail_-_report.prf.
25

26

     COMPLAINT FOR DECLARATORY
                                                                           AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                      P.O. Box 13203
                                                                   Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ          ECF No. 1     filed 05/07/21     PageID.15 Page 15 of 32




 1   82.   Washington law does provide some guidance for signature verification that counties are

 2         required to follow.
 3   83.   Acceptable variations that do not disqualify a ballot include the substitution initials of a
 4
           voter and the use of common nicknames as long as the “surname and handwriting is
 5
           clearly the same.” See Wash. Rev. Code Ann. §29A.40.110(3).
 6
     84.   If the signature on the registration record does not match due to a different last name, a
 7

 8         “ballot may be counted as long as the first name and handwriting is clearly the same”.

 9         Wash. Admin. Code §434-261-050.

10   85.   Washington law does not define what makes the handwriting of a voter “clearly the
11         same.”
12
     86.   While there is statewide guidance for the signature verification process, it provides a
13
           great deal of discretion to individual county board of canvassers in determining whether
14
           the handwriting of a voter on their ballot declaration matches that on file.
15

16   87.   This discretion has been applied in a discriminatory way towards Latino voters in almost

17         all counties in the State of Washington, including Yakima, Benton, and Chelan Counties.

18
           Washington’s Signature Matching Requirement Is Applied in a Manner that
19
                                 Unconstitutionally Burdens Latino Voters
20
     88.   The signature matching policy in the State of Washington has the effect of discriminating
21
           again Latino voters.
22
     89.   The lack of clearly intelligible standards for what constitutes “handwriting that is clearly
23

24         the same” allows for the untrained discretion of the canvassing review board, which has

25         had the effect of disproportionately burdening Latino voters in the State of Washington.

26

     COMPLAINT FOR DECLARATORY
                                                                           AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                      P.O. Box 13203
                                                                   Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ              ECF No. 1      filed 05/07/21     PageID.16 Page 16 of 32




 1   90.         Ballot status files publicly provided by the Washington Secretary of State for all elections

 2               conducted in 2019 and 2020 show a clear pattern: Latino voters or those with Spanish
 3               surnames are having their ballots rejected at higher rates than Anglo or White voters for
 4
                 the reason of a mismatched signature.
 5
     91.         Compared to Anglo voters, Latinos were 2.5 times more likely to have their ballots
 6
                 rejected because of a signature mismatch on average for the primary, special, and general
 7

 8               elections occurring during 2019 and 2020 primary.

 9   92.         Signature mismatch rejection rates vary by county.

10   93.         Across all elections in 2019 and 2020, Latino voters in Yakima County were 4.3 times
11               more likely to have their ballots rejected for a mismatched signature compared to Anglo
12
                 voters.
13
     94.         Across all elections in 2019 and 2020, Latino voters in Chelan County were 6.2 times
14
                 more likely to have their ballots rejected for a mismatched signature compared to Anglo
15

16               voters.

17   95.         Across all elections in 2019 and 2020, Latino voters in Benton County were 3.2 times

18               more likely to have their ballots rejected for a mismatched signature compared to Anglo
19
                 voters.
20
     96.         The figure below shows how many times higher the signature mismatch rejection rate
21
                 was for Latino voters compared to Anglo voters in Washington counties across all
22
                 elections in 2019 and 2020. Note that the Garfield, Pend Oreille, and Skamania counties
23

24               did not reject any ballots cast by Latino voters for signature mismatch and are not

25               included in the chart.
26         97.

     COMPLAINT FOR DECLARATORY
                                                                                AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                           P.O. Box 13203
                                                                        Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ                                      ECF No. 1                filed 05/07/21                     PageID.17 Page 17 of 32




 1           7.0   6.5
                         6.2

 2           6.0               5.6


 3           5.0
                                     4.3
                                           4.0 4.0
 4           4.0
                                                     3.9
                                                           3.6 3.5 3.5 3.5 3.5 3.4
                                                                                   3.4 3.4 3.3
                                                                                               3.2 3.1
                                                                                                         3.0
 5           3.0                                                                                               2.6 2.6 2.6 2.6
                                                                                                                               2.5
                                                                                                                                     2.3 2.2
                                                                                                                                             2.1 2.1 2.1 2.0
                                                                                                                                                             2.0 1.9
 6           2.0                                                                                                                                                       1.7
                                                                                                                                                                             1.5
                                                                                                                                                                                   1.2
                                                                                                                                                                                         1.1
 7           1.0


 8           0.0


 9

10
                                                                                                 State Average

11

12   98.    In the 2020 general election, Latino voters in Yakima County were 3.9 times more likely

13          to have their ballots rejected for a mismatched signature compared to Anglo voters.
14   99.    In the 2020 general election, Latino voters in Chelan County were 3.2 times more likely
15
            than Anglo voters to have their ballots rejected for a perceived signature mismatch.
16
     100.   In the 2020 general election, Latino voters in Benton County were 3 times more likely to
17
            have their ballots rejected for a perceived signature mismatch.
18

19   101.   Compared to the 2019 general election, Latino voter turn-out tripled in the general 2020

20          election. The increase in Latino voter turn-out correlated with an increase in Latino

21          surname ballot rejections due to a perceived mismatched signature. The rate of rejection
22
            for Latino surname ballots, due to a perceived signature mismatch, doubled.
23
     102.   In the 2020 general election, Latino voters, statewide, were 3 times more likely to have
24
            their ballots rejected compared to Anglo voters.
25

26

     COMPLAINT FOR DECLARATORY
                                                                                                                                     AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                                                                           P.O. Box 13203
                                                                                                                        Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ          ECF No. 1      filed 05/07/21     PageID.18 Page 18 of 32




 1   103.   In Yakima County, Latino voter turn-out increased from 16% to 56% between the 2019

 2          general election and the 2020 general election. Comparatively, non-Latino voter turn-out
 3          increased from 42% to 84% between the 2019 general election and the 2020 general
 4
            election.
 5
     104.   Latino voters are less likely to vote after having their ballots rejected for a perceived
 6
            mismatched signature.
 7

 8   105.   Latino voters whose ballots were rejected due to a signature mismatch in 2019 were 3

 9          times more likely to not vote in 2020 compared to other Latino voters who did not have

10          their ballots rejected for a mismatched signature.
11   106.   While the likelihood of signature mismatch ballot rejection varied for all voters
12
            depending on a voter’s county of residence, Latino voters continually faced higher
13
            mismatch compared to non-Latino and/or Anglo voters regardless of what county of
14
            residence a Latino voter lived in.
15

16   107.   Simply put, a Latino voter in almost all counties in Washington was more likely than any

17          Anglo voter to face a signature mismatch rejection.

18   108.   Compared to their share of total ballots cast, Latino voters are overrepresented in their
19
            share of signature mismatch rejected ballots.
20
     109.   The figure below provides a visualization of the share of Latino ballots rejected for
21
            signature mismatch compared to the Latino populations share of the vote per county.
22
     110.
23

24

25

26

     COMPLAINT FOR DECLARATORY
                                                                            AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                       P.O. Box 13203
                                                                    Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ               ECF No. 1        filed 05/07/21     PageID.19 Page 19 of 32




 1       Adams

        Yakima
 2
        Douglas

 3      Benton

            Skagit
 4
             King
 5    Okanogan

 6          Clark

      Whatcom
 7                                                                            Share of Mismatch
       Whitman
                                                                              Rejections
 8          Island
                                                                              Share of Ballots Cast
        Cowlitz
 9
       Spokane
10      Clallam

         Pacific
11
      Skamania
12     Jefferson

13      Garfield

         Asotin
14
         Lincoln

15               0.00%      10.00%       20.00%     30.00%        40.00%       50.00%          60.00%


16

17   111.       Defendants’ unreliable signature verification process disproportionately rejects a

18              significant number of validly cast ballots specifically by Latino voters as a result of

19              Defendants’ discretion, disparate treatment of Latino voters and lack of intelligible
20
                signature matching standards.
21
     112.       Defendants’ discriminatory application of the signature matching provision in a
22
                discriminatory manner has caused a disparate effect targeting Latino voters based on their
23
                race and/or ethnicity.
24

25

26

     COMPLAINT FOR DECLARATORY
                                                                                   AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                              P.O. Box 13203
                                                                           Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ         ECF No. 1        filed 05/07/21   PageID.20 Page 20 of 32




 1   113.   Because ballots being reviewed show the voter’s name and surname, Latino surnames are

 2          being flagged at higher rates and facing more intense scrutiny because of the voter’s
 3          surname.
 4
     114.   Latino ballots are being rejected for signature mismatch on account of the perceived race
 5
            of the voter.
 6
     115.   This practice is clearer in counties with higher Latino populations. Latinos comprise
 7

 8          37% of the total population and 21% of the voting population in eight counties—Adams,

 9          Benton, Chelan, Douglas, Franklin, Grant, Walla Walla, and Yakima— in Central and

10          Eastern Washington. Latinos in these counties account for 29% of the total Latino voting
11          population in Washington. See Joy Borkholder, Latino Voters Have Higher Than
12
            Average Ballot Signature Rejection Rates in Washington State, InvestigateWest (Feb. 15,
13
            2021), https://www.invw.org/2021/02/15/latino-voters-have-higher-than-average-ballot-
14
            signature-rejection-rates-in-washington-state/.
15

16   116.   “In these eight counties, Latino voters contributed 17% of accepted ballots in November

17          2020, but 46% of ballot rejections.” Id.

18   117.   Latino voters are also correcting or curing their signatures when flagged at lower rates
19
            than non-Latino voters. Id.
20
     118.   Two of the major cities in these eight counties, the City of Yakima and the City of Pasco,
21
            have both been found in violation of Section 2 of the Voting rights Act for their
22
            discriminatory election systems.
23

24   119.   The burden placed on Latino voters is excessive because it interacts with socioeconomic

25          disparities.
26

     COMPLAINT FOR DECLARATORY
                                                                           AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                      P.O. Box 13203
                                                                   Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ          ECF No. 1      filed 05/07/21     PageID.21 Page 21 of 32




 1   120.   Here, in the State of Washington, voters may not be notified of their challenged ballot for

 2          weeks AFTER Election Day and may not be notified with sufficient time to cure their
 3          ballots.
 4
     121.   Voters have to either appear in-person at the county elections office in order to cure their
 5
            challenged ballot or have to fill out multiple forms and return such forms in the mail.
 6
     122.   Due to the socioeconomic conditions and socioeconomic disparity of Latino voters, these
 7

 8          additional actions required of Latino voters places an undue burden on accessing the

 9          franchise.

10   123.   The burden is not slight. The burden is excessive. This burden is demonstrated by the
11          low rate at which Latino voters respond to the challenge and are able to effectively cure
12
            their ballots.
13
                                     V.      CLAIMS FOR RELIEF
14
                                                  Count 1
15

16                           Race and Language Minority Discrimination,
17                                  Section 2 of the Voting Rights Act
18                                           52 U.S.C. § 10301
19
     124.   Plaintiffs’ repeats, repleads, and incorporates by reference, as though fully set forth in
20

21          this paragraph, all allegations in this Complaint.

22   125.   Washington’s Latino voters are disproportionately burdened by the signature matching

23          policy in the State, as Latino voters are more than twice as likely as Anglo voters to have
24          their signatures flagged for mismatch. Latino voters in Yakima, Benton and Chelan
25
            Counties are three to six times more likely to have their ballots rejected due to a signature
26

     COMPLAINT FOR DECLARATORY
                                                                            AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                       P.O. Box 13203
                                                                    Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ          ECF No. 1       filed 05/07/21    PageID.22 Page 22 of 32




 1          mismatch. Consequently, voters who have had their ballots flagged must correct or cure

 2          their ballot in order for their vote to be processed and counted.
 3   126.   Latino voters, however, cure their ballots at lower rates than non-Latino voters.
 4
     127.   When a Latino voter’s ballot is flagged, there is a higher likelihood that they will not
 5
            have their ballot counted compared to non-Latino voters and will be denied their right to
 6
            vote.
 7

 8   128.   Defendants’ implementation of the signature matching policy violates Section 2 of the

 9          Voting Rights Act, 52 U.S.C. § 10301, because it results in the denial of the right to vote

10          on account of race and language minority status, insofar as, under the totality of the
11          circumstances, Plaintiffs and minority voters are denied an equal opportunity to
12
            participate effectively in the political process.
13
     129.   Voters with Spanish surnames in these Washington State counties bear the effects of
14
            discrimination in education, employment and health, which hinder their ability to
15

16          participate in the political process. These socioeconomic disparities interact with

17          signature verification process to create an excessive burden to the equal opportunity to

18          vote.
19
     130.   The application of Washington’s signature matching policy’s by the Defendants in
20
            Yakima, Benton, and Chelan counties in Washington violates Section 2 because it denies
21
            and abridges the right to vote on account of race and language minority status.
22

23

24

25

26

     COMPLAINT FOR DECLARATORY
                                                                            AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                       P.O. Box 13203
                                                                    Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ          ECF No. 1      filed 05/07/21     PageID.23 Page 23 of 32




 1                                                Count 2

 2
                              Race and Language Minority Discrimination,
 3
                                     Section 2 of the Voting Rights Act
 4                                           52 U.S.C. § 10301
 5

 6   131.   Plaintiffs’ repeats, repleads, and incorporates by reference, as though fully set forth in

 7          this paragraph, all allegations in this Complaint.

 8   132.   The application of Washington’s signature matching policy by individual counties and
 9
            named Defendant counties intentionally discriminates against Latino voters.
10
     133.   The County Defendants, through the canvassing boards, are rejecting Latino ballots for
11
            signature mismatch on account of the perceived race of the voter when examining the
12
            voter’s signature.
13

14   134.   Washington’s signature matching policy violates Section 2 of the Voting Rights Act, 52

15          U.S.C. § 10301, because the Defendants are intentionally applying the law in a
16          discriminatory manner and placing a burden on Latino voters.
17
     135.   Plaintiffs and minority voters are denied an equal opportunity to participate effectively in
18
            the political process.
19
     136.   Washington’s signature matching policy’s application by the canvassing boards in
20

21          counties in Washington violates Section 2 because it denies and abridges the right to vote

22          on account of race and language minority status.

23

24

25

26

     COMPLAINT FOR DECLARATORY
                                                                            AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                       P.O. Box 13203
                                                                    Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ          ECF No. 1      filed 05/07/21     PageID.24 Page 24 of 32




 1                                                    Count 3

 2
              Arbitrary Disenfranchisement in Violation of the Equal Protection Clause of the
 3
                           Fourteenth Amendment to the United States Constitution
 4
                                                 42 U.S.C. § 1983
 5

 6   137.   Plaintiffs’ repeats, repleads, and incorporates by reference, as though fully set forth in

 7          this paragraph, all allegations in this Complaint.

 8   138.   Voters in the Defendant Counties face burdens on their ability to have their vote counted
 9
            based on their race, as Latino voters have their ballots rejected for signature mismatch
10
            over three times higher than Anglo voters.
11
     139.   Latino voters are being treated unequally in access to the franchise as a class across the
12
            state of Washington due to both the signature matching requirement under Washington
13

14          law and the application of such requirement by the individual canvassing boards.

15   140.   “The right to vote is protected in more than the initial allocation of the franchise. Equal
16          protection applies as well to the manner of its exercise. Having once granted the right to
17
            vote on equal terms, the State may not, by later arbitrary and disparate treatment, value
18
            one person’s vote over that of another.” Bush v Gore, 531 U.S. 98, 104-05; see also id. at
19
            106 (finding that voting procedures that “vary not only from county to county but indeed
20

21          within a single county” are not “sufficient [to] guarantee[] equal treatment”); see, e.g.,

22          Harper v. Va. Bd. of Elections, 383 U.S. 663, 665, 86 S.Ct. 1079, 16 L.Ed.2d 169 (1966)

23          (“[O]nce the franchise is granted to the electorate, lines may not be drawn which are
24          inconsistent with the Equal Protection Clause of the Fourteenth Amendment.”).
25

26

     COMPLAINT FOR DECLARATORY
                                                                            AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                       P.O. Box 13203
                                                                    Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ          ECF No. 1      filed 05/07/21     PageID.25 Page 25 of 32




 1   141.   Defendants’ application and implementation of the signature matching requirement

 2          creates disparate burdens on Latino voters across and within counties and allows arbitrary
 3          disenfranchisement in violation of the Equal Protection Clause of the Fourteenth
 4
            Amendment.
 5

 6                                                Count 4
                           Violation of Plaintiffs’ Fundamental Right to Vote
 7
                                   First and Fourteenth Amendments
 8
                                              42 U.S.C. § 1983
 9

10   142.   Plaintiffs’ repeats, repleads, and incorporates by reference, as though fully set forth in
11
            this paragraph, all allegation in this Complaint.
12
     143.   The First and Fourteenth Amendments of the United States Constitution protect the
13
            fundamental right to vote. See Burdick v. Takushi, 504 U.S. 428, 433-44, 112 S.Ct. 2059,
14

15          60 USLW 4459 (1992). The political franchise of voting “is regarded as a fundamental

16          political right, because preservative of all rights.” Yick Wo v. Hopkins, 118 U.S. 356, 370,

17          6 S.Ct. 1064, 30 L.Ed. 220 (1886). “Having once granted the right to vote on equal
18
            terms, the State may not, by later arbitrary and disparate treatment, value one person’s
19
            vote over that of another.” Bush v. Gore, 531 U.S. 98, 104-05, 121 S.Ct. 525, 148
20
            L.Ed.2d 388 (2000).
21
     144.   When analyzing the constitutionality of a restriction on voting, the Court “must weigh
22

23          ‘the character and magnitude of the asserted injury to the rights protected by the First and

24          Fourteenth Amendments that the plaintiff seeks to vindicate’ against ‘the precise interests
25          put forward by the State as justifications for the burden imposed by its rule,’ taking into
26

     COMPLAINT FOR DECLARATORY
                                                                            AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                       P.O. Box 13203
                                                                    Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ          ECF No. 1      filed 05/07/21        PageID.26 Page 26 of 32




 1          consideration ‘the extent to which those interests make it necessary to burden the

 2          plaintiff’s rights.’” Burdick, 504 U.S. at 434 (quoting Anderson v. Celebrezze, 460 U.S.
 3          780, 789, 103 S.Ct. 1564, 75 L.Ed.2d 547 (1983)). When a burden on the right to vote is
 4
            severe or discriminatory, the regulation must be “narrowly drawn to advance a state
 5
            interest of compelling importance.” Id. (quoting Norman v. Reed, 502 U.S. 279, 289, 112
 6
            S.Ct. 698, 116 L.ed.2d 711 (1992)).
 7

 8   145.   Defendants’ application of Washington’s signature matching policy disproportionately

 9          affects Latino voters because Latino voters are, on average, more than three times as

10          likely as Anglo voters of having their ballots rejected due to mismatch. This places
11          Latino voters at higher risk of total disenfranchisement than Anglo voters because Latino
12
            voters bear the burden to correct or cure their ballots.
13
     146.   The burden is made even more severe by Washington’s virtually all-mail elections.
14
            Latino voters are not given the opportunity to utilize other voting methods in a
15

16          meaningful way and simply cannot vote elsewhere in order to cast a ballot that is not at a

17          higher risk than non-Latino voters of being rejected for signature mismatch.

18   147.   The burden is made even more severe by the socioeconomic disparities of Latino voters
19
            and how these disparities interact with the voter verification processes.
20
     148.   The application of the signature matching requirement unconstitutionally burdens the
21
            fundamental right of Latino voters in Defendant Counties to access the franchise,
22
            including individual and organizational Plaintiffs, in violation of the First and Fourteenth
23

24          Amendments to the U.S. Constitution.

25

26

     COMPLAINT FOR DECLARATORY
                                                                               AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                          P.O. Box 13203
                                                                       Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ          ECF No. 1      filed 05/07/21     PageID.27 Page 27 of 32




 1                                                Count 5

 2
                Violation of Plaintiffs’ Right to Vote Free from Racial Discrimination
 3

 4                                        Fifteenth Amendment

 5                                            42 U.S.C. § 1983
 6   149.   Plaintiffs’ repeats, repleads, and incorporates by reference, as though fully set forth in
 7
            this paragraph, all allegations in this Complaint.
 8
     150.   The signature matching policy in the State of Washington permits intentional
 9
            discrimination, as those with Latino surnames and Latino voters are able to be flagged for
10

11          a signature mismatch and have their ballots rejected at a higher rate than non-Latino

12          voters by the canvassing boards in each county.

13   151.   This system discriminates against Plaintiffs on the basis of race and national origin in
14          violation of the Fifteenth Amendment to the U.S. Constitution.
15
                                                  Count 6
16

17           The Challenged Provisions Result in the Denial of Procedural Due Process
18
                                         Fourteenth Amendment
19
                                              42 U.S.C. § 1983
20
     152.   Plaintiffs’ repeats, repleads, and incorporates by reference, as though fully set forth in
21

22          this paragraph, all allegation in this Complaint.

23   153.   The Fourteenth Amendment of the United States Constitution prohibits states from
24          depriving “any person of … liberty… without due process of law….” U.S. Const. amend.
25
            XIV, § 1.
26

     COMPLAINT FOR DECLARATORY
                                                                            AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                       P.O. Box 13203
                                                                    Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ          ECF No. 1       filed 05/07/21     PageID.28 Page 28 of 32




 1   154.   The right to vote is a constitutional right and citizens retain a liberty interest in voting. In

 2          the State of Washington, the right to vote is equated with the right to vote using a mail
 3          ballot, as Washington has created a mail voting scheme. Voters, therefore, have and
 4
            retain a liberty interest in voting using mail ballots and any state laws governing that
 5
            policy must comply with the Due Process Clause. See Wilkinson v. Austin, 545 U.S. 209,
 6
            221, 545 U.S. 209, 125 S.Ct. 2384, 162 L.Ed.2d 174 (2005) (“A liberty interest may arise
 7

 8          from the Constitution itself, by reason of guarantees implicit in the word ‘liberty’… or it

 9          may arise from an expectation or interest created by state laws or policies.”).

10   155.   Once a plaintiff shows that the State has deprived them of a liberty interest and that the
11          state has done so without due process of law, the Court applies a three-part balancing test,
12
            first set out in Mathews v. Eldridge, 424 U.S. 319, 424 U.S. 319, 96 S.Ct. 893, 47
13
            L.Ed.2d 18 (1976). Courts balance: (1) the private interest affected by the official action;
14
            (2) the risk of an erroneous deprivation and “the probable value, if any, of additional or
15

16          substitute procedural safeguards”; and (3) the “government’s interest, including the

17          function involved and the fiscal and administrative burdens that the additional or

18          substitute procedural requirements would entail.” Id. at 335.
19
     156.   Defendants’ application of the State of Washington’s signature matching policy violates
20
            the Due Process Clause because individual boards of canvassers are implementing a
21
            curing process that is standardless: Counties are permitted to reject ballots based on their
22
            own assessment, discretion and standards. Inasmuch as this standardless assessment is
23

24          applied and individual boards of canvassers have discretion to determine what

25          handwriting is “clearly the same”, Latino voters are denied their private liberty interest
26          without due process of law.

     COMPLAINT FOR DECLARATORY
                                                                             AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                        P.O. Box 13203
                                                                     Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ          ECF No. 1      filed 05/07/21     PageID.29 Page 29 of 32




 1   157.   Defendants’ application of the State of Washington’s signature matching policy also

 2          violates the Due Process Clause by implementing divergent practices and procedures
 3          across the state that allow some voters more opportunities than others to cure their ballots
 4
            (e.g., some counties mail a self-addressed stamped envelope in order to facilitate the
 5
            return of a voter’s signature cure form; some counties allow receipt of cure forms up until
 6
            one day prior to the day of certification whereas other counties allow receipt of cure
 7

 8          forms up until three days prior to the day of certification; some counties call voters

 9          multiple times; some counties email as well as mail letters to inform voters of their

10          challenged ballot).
11   158.   Voters have a significant private interest in having one’s vote counted, as voting is a
12
            “fundamental political right” that is “preservative of all rights.” Yick Wo v. Hopkins, 118
13
            U.S. at 370.
14
     159.   There is a substantial risk of erroneously depriving a Latino voter of their right to vote by
15

16          permitting individual board of canvassers and their designated representatives to

17          determine what handwriting is “clearly the same” and to reject ballots based on their

18          cursory, unfettered discretion that two signatures do not match.
19
     160.   The government’s interest in maintaining the integrity of an election weighs in favor of
20
            reforming the signature matching policy, as election integrity depends on counting all
21
            ballots that are legitimately cast. Any additional burdens the government may incur are
22
            minimal in light of the substantial burden on voters.
23

24   161.   Latino voters who are having their ballots rejected due to the signature matching policy,

25          as implemented by the counties, are being deprived of Due Process under the Fourteenth
26          Amendment.

     COMPLAINT FOR DECLARATORY
                                                                            AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                       P.O. Box 13203
                                                                    Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ           ECF No. 1      filed 05/07/21     PageID.30 Page 30 of 32




 1                                     VI.    PRAYER FOR RELIEF

 2            Plaintiffs, on their behalf and on behalf of the members of the Class, request that the
 3   Court:
 4
     162.     Declare that Defendants’ application of Wash. Rev. Code Ann. §29A.40.110 violates the
 5

 6            United States Constitution;

 7   163.     Declare that Defendants’ application of Wash. Rev. Code Ann. §29A.40.110 violates

 8            Section 2 of the Federal Voting Rights Act 52 U.S.C. § 10301;
 9
     164.     Enjoin Defendants, their agents and successors, and all persons acting in concert with, or
10
              as agents of, any Defendants in this action from implementing RCW 29A.40.110 and
11
              Wash. Admin. Code §434-261-050 in any future elections in the State of Washington
12
              without first implementing the following measures:
13

14               a. Adopt, after consultation with appropriate subject matter experts, published

15                   standards for determination of matching signatures
16               b. Adopt and publish a training manual approved by appropriate experts
17
                 c. Design and implement a quality control methodology that checks at random
18
                     intervals, rejected signatures for lack of compliance with the published standards
19
                 d. Design and implement a meaningful process to permit a voter to timely cure a
20

21                   ballot determined to contain a mismatched signature

22               e. Publish, after each election, the number of rejected ballots by race of the voter and

23                   voting precinct
24               f. Publish the names of election staff and Canvassing Review Board members who
25
                     receive training and date of such training
26

     COMPLAINT FOR DECLARATORY
                                                                             AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                        P.O. Box 13203
                                                                     Burton, Washington 98013 ~ (206) 280-8724
       Case 4:21-cv-05075-SMJ           ECF No. 1     filed 05/07/21      PageID.31 Page 31 of 32




 1             g. Provide Cure Forms and Signature Update Forms in Spanish on County Auditor’s

 2                 webpage and in County Elections Offices.
 3             h. Require Canvassing Review Board and Election Staff training be open to the
 4
                   public and that all persons be permitted to attend.
 5
               i. Publish notice of meeting location and time in county libraries and other
 6
                   community locations.
 7

 8             j. Require Canvassing Review Boards to conduct their meetings at a time and

 9                 location that is accessible to the public to ensure public is informed and able to

10                 attend.
11             k. Follow all further remedies recommended by expert testimony.
12
     165.   An order, pursuant to 42 U.S.C. § 1988, 52 U.S.C. § 10310, and other applicable laws,
13
            for Defendants to pay all costs, including reasonable attorneys’ fees and litigation
14
            expenses incurred by Plaintiffs in connection with this action; and Grant any other relief
15

16          that the Court may deem just and proper, and as may be necessary to afford Plaintiffs the

17          full relief to which they are entitled under the United States Constitution and the Voting

18          Rights Act.
19
     166.   Grant any other relief that the Court may deem just and proper, and as may be necessary
20
            to afford Plaintiffs the full relief to which they are entitled under the United States
21
            Constitution and the Voting Rights Act.
22
     Dated this 7th day of May, 2021.          Respectfully submitted,
23
                                               AMEND LAW, LLC
24

25                                             By: /s/ Molly P. Matter
                                                  Molly P. Matter, WSBA # 52311
26                                                P.O. Box 13203

     COMPLAINT FOR DECLARATORY
                                                                             AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                                        P.O. Box 13203
                                                                     Burton, Washington 98013 ~ (206) 280-8724
      Case 4:21-cv-05075-SMJ   ECF No. 1   filed 05/07/21    PageID.32 Page 32 of 32




 1                                     Burton, WA 98013
                                       Phone: 206- 280-8724
 2                                     Email: molly@amendlawmatter.com
 3                                     and
 4
                                       UCLA VOTING RIGHTS PROJECT
 5
                                       Chad W. Dunn*
 6                                     Sonni Waknin*
                                       Alana Friedman*
 7                                     3250 Public Affairs Building
 8                                     Los Angeles, CA 90065
                                       Telephone: 310-400-6019
 9
                                       LAW OFFICES OF LUIS ROBERTO VERA, JR.
10
                                       LUIS ROBERTO VERA, JR.*
11                                     1325 Riverview Towers
12                                     111 Soledad St Ste 1325
                                       San Antonio, TX 78205-2260
13                                     Telephone: 210-225−3300
                                       lrvlaw@sbcglobal.net
14

15                                     Attorney for Plaintiffs
16
                                       * Pro Hac Vice Motion Forthcoming
17

18

19

20

21

22

23

24

25

26

     COMPLAINT FOR DECLARATORY
                                                                 AMEND LAW LLC
     AND INJUNCTIVE RELIEF                                           P.O. Box 13203
                                                        Burton, Washington 98013 ~ (206) 280-8724
